DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a pump adapted and configured to increase pressure within the pneumatic piston” in claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the rate of air flow" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the system" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the rate at which the pneumatic piston extends" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Objections
Claims 5 and 13 are objected to because of the following informalities:  In claim 13, line 18 "a lower portion of the leg" should be changed to --a lower portion of the one or more legs-- to clearly show antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkelvoss (5094445) in view of Cook (5181904) and Malizia (20160271443).
Regarding claim 1, Winkelvoss discloses an apparatus for use in a treatment to assist with joint range of motion therapy (see Figure 5, 10’, device), the apparatus comprising: a first and a second sustainably L-shaped frames (22, upper section; 24, lower section; and 12 upper horizontal frame, form an L-shaped frame on each side of the device; see Figure 2, which shows how the first and second L-shaped frame are separate), each L-shaped frame having a first member (12) and a second member (22,24) extending from the first member in a substantially perpendicular direction (see Figure 5, the second member 12 forms a 90 degree angle with the first member 22, 24) and terminating in a first end (end near element 40 in fig 1); a fixed plate (42, fig 1) extending between the first members of the L-shaped frames (see fig 2 with 42 extending between 12 on the left and right), the fixed plate being parallel with the first members (see parallel 12 and 2 in fig 1); a movable plate (70, leg support) pivotally coupled to the first members of the L-shaped frames near the first ends of the first members (leg support 70 is rotatable around shaft 72 which is attached to the device by flange 74, which is near the upper end of the first member 12; Column 4, lines 56-59); and a hydraulic cylinder (76, hydraulic cylinder) configured to control an angle between the movable plate and the first members of the L-shaped frames (hydraulic cylinder 76 raises and lowers the leg support 70; Column 5, lines 14-18). Winkelvoss further discloses the hydraulic cylinder (76) is rotatably attached between the upper leg sections of the first member (see Column 4, lines 62-64), but is still silent to a hand operated valve operatively coupled to the pneumatic piston, the valve adapted and configured to control the flow of air into and out from the pneumatic piston such that movement of the movable plate relative to the L-shaped frames can be allowed and prevented by operation of the valve.
However, Cook teaches a pneumatic treatment device (see Figure 1) with an air compressor (80, compressor) and means to control the pneumatic piston (78, electrical control device) and a hand operated valve (76, relief valve) operatively coupled to the pneumatic piston (12, pneumatic cylinder), and the valve (76) being adapted and configured to control the flow of air into and out from the pneumatic piston (when valve is opened, air is bled into the atmosphere; see Column 1, lines 50-32: and when valve is closed, air from compressor can flow in the pneumatic cylinder; see Column 3, lines 38-61). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have provided the modified Winkelvoss’ hydraulic piston with the pneumatic piston, control device and hand operated valve, as taught by Cook, so as to be able to allow a user to control the movement of the pneumatic piston. By providing the modified Winkelvoss with Cook's hand operated valve, the movement of the piston would be controlled so that the movement of the movable plate relative to the L-shaped frame would be controlled.
Further, the modified Winkelvoss is silent to a goniometer coupled to the movable plate and one of the L-shaped frames, the goniometer adapted and configured to indicate the angle.
However, Malizia teaches a leg stretching device (see Figure 1: 10, leg stretch device) having a base frame 10 and a movable frame 32, with a goniometer with a degree label (42, hinge cover with 46, degree label) to indicate the degree of flexion during use of the device. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have provided the modified Winkelvoss’ device with a goniometer, as taught by Malizia, in order to measure the angle of flexion during the use of the device.
Regarding claim 2, the modified Winkelvoss discloses the hand operated valve (Cook: 76) comprises a push button operated valve (Cook: valve 76 is controlled by switch 82: see Column 3, lines 31-54) that is normally closed (Cook: when compressor 80 is on, the valve is closed: see Column 3, lines 47-48) and is adapted and configured to open when a push button is depressed (Cook: when switch is switched, the relief valve is opened; see Column 3, lines 53-54) and the hand operated valve (Cook: 76) is coupled to the pneumatic piston by tubing (Cook: see Figure 1, the valve 76 is connected vis tubing 66).
Regarding claim 3, the modified Winkelvoss discloses a pump (Cook: 80, air compressor) adapted and configured to increase pressure within the pneumatic piston and cause the angle between the movable plate and the fixed plate to increase (Cook's air compressor supplies air to the pneumatic piston which would cause the movement of the piston within the cylinder, which would cause the movable frame to move relative to the fixed plate; see Cook Column 3. lines 58-60).
Regarding claim 4, the modified Winkelvoss discloses the pump comprises an electric motor driven pump (Cook: compressed sir is driver: by a motor driven compressor; see Column 1, lines 44-45).
Regarding claim 5, the modified Winkelvoss discloses a check valve (Cook: 79, one- way valve) and a flow control valve (Cook: 62, bleed port), the check valve (Cook: 79) being positioned in parallel with the pneumatic piston and such that extending the pneumatic piston causes air to be drawn through the check valve (Cook: extending the pneumatic piston is caused by compressed air being provided to the piston cylinder, and the compressed air goes through the yalve 79 before reaching the cylinder; see Column 3, lines 35-42), the flow control valve (Cook: 62) being adapted and configured to control the rate of air flow within a system and a rate at which the pneumatic piston extends and retracts (Cook: bleed port 62 is in fluid communication with the atmosphere such that it ensures the piston can move freely within the chamber, so that when compressed air is supplied, the piston can extend and air would be drawn through the port 62, this would control the rate the piston is able to move; Column 3, lines 20-25).
Regarding claim 6, the modified Winkelvoss shows each L-shaped frame, the second member extends from the first member at an angle between 80 degrees and 100 degrees (see Figure 5 of Winkelvoss, the second member 12 forms a 90 degree angle with the first member 22, 24).
Regarding claim 7, the modified Winkelvoss shows a flexible fabric panel coupled to the fixed plate (pad, 42 of fixed plate in fig 1 of Winkelvoss).
Regarding claim 8, the modified Winkelvoss shows the flexible fabric panel extends from a position substantially near both a first and a second juncture between the first and the second members of each L-shaped frame respectively (the panel extends between the two first members and is near the corner junction (40) of the L-shaped members of Winkelvoss).
Claim(s) 9 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkelvoss (5094445) in view of Cook (5181904).
Regarding claim 9, Winkelvoss discloses an apparatus for use in a treatment to assist with joint range of motion therapy (see Figure 5, 10’, device), the apparatus comprising: a first and a second sustainably L-shaped frames (22, upper section; 24, lower section; and 12 upper horizontal frame, form an L-shaped frame on each side of the device; see Figure 2, which shows how the first and second L-shaped frame are separate), each L-shaped frame having a first member (12) and a second member (22,24) extending from the first member in a substantially perpendicular direction (see Figure 5, the second member 12 forms a 90 degree angle with the first member 22, 24) and terminating in a first end (end near element 40 in fig 1); a fixed plate (42, fig 1) extending between the first members of the L-shaped frames (see fig 2 with 42 extending between 12 on the left and right), the fixed plate being parallel with the first members (see parallel 12 and 2 in fig 1); a movable plate (70, leg support) pivotally coupled to the first members of the L-shaped frames near the first ends of the first members (leg support 70 is rotatable around shaft 72 which is attached to the device by flange 74, which is near the upper end of the first member 12; Column 4, lines 56-59); and a hydraulic cylinder (76, hydraulic cylinder) configured to control an angle between the movable plate and the first members of the L-shaped frames (hydraulic cylinder 76 raises and lowers the leg support 70; Column 5, lines 14-18). Winkelvoss further discloses the hydraulic cylinder (76) is coupled to the movable plate and pivotably coupled to the fixed plate (see Column 4, lines 62-64) and configured to control an angle (see Column 5, lines 35-38), but is still silent to a valve operatively coupled to the piston, the valve adapted and configured to control the flow of air into and out from the pneumatic piston such that movement of the movable plate relative to the L-shaped frames can be allowed and prevented by operation of the valve.
However, Cook teaches a pneumatic treatment device (see Figure 1) with an air compressor (80, compressor) and means to control the pneumatic piston (78, electrical control device) and a hand operated valve (76, relief valve) operatively coupled to the pneumatic piston (12, pneumatic cylinder), and the valve (76) being adapted and configured to control the flow of air into and out from the pneumatic piston (when valve is opened, air is bled into the atmosphere; see Column 1, lines 50-32: and when valve is closed, air from compressor can flow in the pneumatic cylinder; see Column 3, lines 38-61). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have provided the modified Winkelvoss’ hydraulic piston with the pneumatic piston, control device and hand operated valve, as taught by Cook, so as to be able to allow a user to control the movement of the pneumatic piston. By providing the modified Winkelvoss with Cook's hand operated valve, the movement of the piston would be controlled so that the movement of the movable plate relative to the L-shaped frame would be controlled.
Regarding claim 11, the modified Winkelvoss shows the piston is a pneumatic piston (12, pneumatic cylinder of Cook).
Regarding claim 12, the modified Winkelvoss shows the piston is a hydraulic piston (76, hydraulic cylinder of Winkelvoss).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Winkelvoss and Cook as applied to claim 9 above, and further in view of Malizia (2016/0271443).
Regarding claim 12, the modified Winkelvoss shows all the elements as claimed above but lacks a goniometer coupled to the movable plate and one of the L-shaped frames, the goniometer adapted and configured to indicate the angle.
However, Malizia teaches a leg stretching device (see Figure 1: 10, leg stretch device) having a base frame 10 and a movable frame 32, with a goniometer with a degree label (42, hinge cover with 46, degree label) to indicate the degree of flexion during use of the device. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have provided the modified Winkelvoss’ device with a goniometer, as taught by Malizia, in order to measure the angle of flexion during the use of the device.
Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Brentham (4,448,412) in view of Cook (5181904) and Malizia (20160271443) .

    PNG
    media_image1.png
    252
    380
    media_image1.png
    Greyscale

Annotated fig 2 of Brentham.
Regarding claim 13, Brentham discloses a method for controlled movement of one or more knees (Col. 3, lines 11-13) providing a hydraulic controlled device (col. 3, lines 50-55) comprising a first and a second sustainably L-shaped frames (see annotated fig 2 of Brentham), each L-shaped frame having a first member (see annotated fig 2 of Brentham) and a second member (34/36, fig 2 of Brentham) extending from the first member in a substantially perpendicular direction (see Figure 1) and terminating in a first end (end where 48 connects); a fixed plate (30, fig 2) extending between the first members of the L-shaped frames (see fig 2 with 30 over the first members), the fixed plate being parallel with the first members (see fig 2); a movable plate (50/52, fig 1) pivotally coupled to the first members of the L-shaped frames near the first ends of the first members (via 48, pivotably mounted; see col. 3, lines 25-28); and a hydraulic cylinder (60, fig 1) configured to control an angle between the movable plate and the first members of the L-shaped frames (Column 3, lines 34-38). Winkelvoss further discloses the hydraulic cylinder (60) is coupled to the movable plate (via 64, fig 1) and pivotably coupled to the fixed plate (via 62, fig 1), placing one or more legs (L, fig 1) on the device such that a lower portion rests on the movable plate and an upper portion rests on the fixed plate (see leg of user in fig 1 and how it is on the moveable frame) but is still silent to a hand operated valve operatively coupled to the pneumatic piston, the valve adapted and configured to control the flow of air into and out from the pneumatic piston such that movement of the movable plate relative to the L-shaped frames can be allowed and prevented by operation of the valve.
However, Cook teaches a pneumatic treatment device (see Figure 1) with an air compressor (80, compressor) and means to control the pneumatic piston (78, electrical control device) and a hand operated valve (76, relief valve) operatively coupled to the pneumatic piston (12, pneumatic cylinder), and the valve (76) being adapted and configured to control the flow of air into and out from the pneumatic piston (when valve is opened, air is bled into the atmosphere; see Column 1, lines 50-32: and when valve is closed, air from compressor can flow in the pneumatic cylinder; see Column 3, lines 38-61). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have provided the modified Brentham hydraulic piston with the pneumatic piston, control device and hand operated valve, as taught by Cook, so as to be able to allow a user to control the movement of the pneumatic piston. By providing the modified Winkelvoss with Cook's hand operated valve, the movement of the piston would be controlled so that the movement of the movable plate relative to the L-shaped frame would be controlled.
Further, the modified Brentham is silent to a goniometer coupled to the movable plate and one of the L-shaped frames, the goniometer adapted and configured to indicate the angle.
However, Malizia teaches a leg stretching device (see Figure 1: 10, leg stretch device) having a base frame 10 and a movable frame 32, with a goniometer with a degree label (42, hinge cover with 46, degree label) to indicate the degree of flexion during use of the device. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have provided the modified Brentham device with a goniometer, as taught by Malizia, in order to measure the angle of flexion during the use of the device.
Regarding claim 14, the modified Brentham shows closing the valve such that the movable plate is prevented from further movement and the one or more knees is prevented from further flexion by the movable plate (when valve is closed, air from compressor can flow in the pneumatic cylinder; see Column 3, lines 38-61 of Cook; note after modification the plate would only move after the valve is opened).
Regarding claim 15, the modified Brentham shows opening the valve and moving the movable plate such that the angle between the movable plate and the fixed plate is increased (when valve is opened, air is bled into the atmosphere; see Column 1, lines 50-32 of Cook).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1- rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,241,353. Although the claims at issue are not identical, they are not patentably distinct from each other. The patent claims are broader in at least one aspect and also recite additional features not claimed in the instant claims.
For claim 1:
Regarding the broadening aspect of the patent claims, the following comparison between
the patent claims and the instant application claims highlights (see underlined features in the
patented claims) what elements have been excluded in the presentation of the application claims.
Patent claim 1
Instant claim 1
An apparatus for use in a treatment for prevention of arthrofibrosis, the apparatus comprising: 

a first substantially L-shaped frame and a second substantially L-shaped frame,

each L-shaped frame having a first member and a second member extending from the first member in a substantially perpendicular direction and terminating in a first end; 

a first cross-member extending between the first members of the L-shaped frames; 



a movable frame pivotally coupled to the first members of the L-shaped frames near the first ends of the first members, the movable frame including a second cross-member, wherein a length of the first cross-member is different than a length of the second cross-member; 

a pneumatic piston pivotally coupled to the first cross-member and pivotally coupled to the second cross-member, the pneumatic piston adapted and configured to control an angle between the movable frame and the first members of the L-shaped frames; 

a hand operated valve operatively coupled to the pneumatic piston, the valve adapted and configured to control the flow of air into and out from the pneumatic piston such that movement of the movable frame relative to the L-shaped frames can be allowed and prevented by operation of the valve; 

a goniometer coupled to the movable frame and one of the L-shaped frames, the goniometer adapted and configured to indicate the angle between the movable frame and the first members of the L-shaped frame; 

and an additional cross-member extending between the first ends of the first members of the L-shaped frames, wherein the movable frame comprises a first perpendicular member and a second perpendicular member, 

and the movable frame being pivotally coupled to the first members of the L-shaped frames near the first ends of the first members comprises the first and second perpendicular members being pivotally coupled to the additional cross-member such that the first and second perpendicular members are able to rotate relative to the additional cross-member.
An apparatus for use in a treatment to assist with joint range of motion therapy, the apparatus comprising: 

a first and a second substantially L-shaped frames, 

each L-shaped frame having a first member and a second member extending from the first member in a substantially perpendicular direction and terminating in a first end; 

a fixed plate extending between the first members of the L-shaped frames, the fixed plate being parallel with the first members of the L-shaped frames; 

a movable plate pivotally coupled to the first ends of the first members of the L- shaped frames; 




a pneumatic piston pivotally coupled to the movable plate and pivotally coupled to the fixed plate, the pneumatic piston adapted and configured to control an angle between the movable plate and the fixed plate; 


a hand operated valve operatively coupled to the pneumatic piston, the valve adapted and configured to control the flow of air into and out from the pneumatic piston such that movement of the movable plate relative to the fixed plate can be allowed and prevented by operation of the valve; 

and a goniometer coupled to the movable plate and one of the L-shaped frames, the goniometer adapted and configured to indicate the angle between the movable plate and the fixed plate.


Thus, it is apparent, for the broadening aspect, that patent claim 1 includes features that are not in application claim 1. Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. Since application claim 1 is anticipated by patent claim 1, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then application claim 1 is obvious over patent claim 1 with respect to the broadening aspect.
For dependent claims 2-3 and 5, the recited limitations are contained in patent claims 2-4, respectively.
Patent claim 1
Instant claim 11
An apparatus for use in a treatment for prevention of arthrofibrosis, the apparatus comprising: 

a first substantially L-shaped frame and a second substantially L-shaped frame,

each L-shaped frame having a first member and a second member extending from the first member in a substantially perpendicular direction and terminating in a first end; 

a first cross-member extending between the first members of the L-shaped frames; 



a movable frame pivotally coupled to the first members of the L-shaped frames near the first ends of the first members, the movable frame including a second cross-member, wherein a length of the first cross-member is different than a length of the second cross-member; 

a pneumatic piston pivotally coupled to the first cross-member and pivotally coupled to the second cross-member, the pneumatic piston adapted and configured to control an angle between the movable frame and the first members of the L-shaped frames; 

a hand operated valve operatively coupled to the pneumatic piston, the valve adapted and configured to control the flow of air into and out from the pneumatic piston such that movement of the movable frame relative to the L-shaped frames can be allowed and prevented by operation of the valve; 

a goniometer coupled to the movable frame and one of the L-shaped frames, the goniometer adapted and configured to indicate the angle between the movable frame and the first members of the L-shaped frame; 


an additional cross-member extending between the first ends of the first members of the L-shaped frames, wherein the movable frame comprises a first perpendicular member and a second perpendicular member, 

and the movable frame being pivotally coupled to the first members of the L-shaped frames near the first ends of the first members comprises the first and second perpendicular members being pivotally coupled to the additional cross-member such that the first and second perpendicular members are able to rotate relative to the additional cross-member.
An apparatus for use in controlled movement of one or more knees, the apparatus comprising: 

a first and a second substantially L-shaped frames, 

each L-shaped frame having a first member and a second member extending from the first member in a substantially perpendicular direction and terminating in a first end; 

a fixed plate extending between the first members of the L-shaped frames, the fixed plate being parallel with the first members of the L-shaped frames; 

a movable plate pivotally coupled to the first ends of the first members of the L- shaped frames; 




a piston pivotally coupled to the movable plate and pivotally coupled to the fixed plate, the piston adapted and configured to control an angle between the movable plate and the fixed plate; 


a valve operatively coupled to the piston, the valve adapted and configured to control the piston such that movement of the movable plate relative to the fixed plate can be allowed and prevented by operation of the valve 



a goniometer coupled to the movable plate and one of the L-shaped frames, the goniometer adapted and configured to indicate the angle between the movable plate and the fixed plate;

wherein the piston is a pneumatic piston.


Thus, it is apparent, for the broadening aspect, that patent claim 1 includes features that are not in application claim 11. Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. Since application claim 11 is anticipated by patent claim 1, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then application claim 11 is obvious over patent claim 1 with respect to the broadening aspect.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gibson (7,445,586), Marti (9,669,249), Simmons (9,375,599), and Alexander (7,780,584) are cited to show additional exercise devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY E BALLER whose telephone number is (571)272-8153. The examiner can normally be reached Monday - Friday 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KELSEY E BALLER/            Examiner, Art Unit 3785                                                                                                                                                                                            
/JUSTINE R YU/            Supervisory Patent Examiner, Art Unit 3785